Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00876-CV


                         IN THE MATTER OF J.L.U

        On Appeal from County Court at Law No. 2 & Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. JV20850


                MEMORANDUM                     OPINION

      This is an appeal from a September 29, 2016 order of a juvenile court
waiving jurisdiction and transferring appellant to criminal district court. On
November 9, 2016, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted. Accordingly, the appeal is DISMISSED.

                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.